In an action to recover the value of legal services rendered, defendant appeals from an order of the Supreme Court, Westchester County, entered February 6, 1976, which, inter alia, (1) denied her motion for summary judgment and (2) granted plaintiffs’ cross motion for summary judgment to the extent of awarding them partial summary judgment. Order affirmed, with $50 costs and disbursements. Upon the record before us, the services performed by plaintiffs were reasonable and necessary and they are entitled to a fee therefor. The amount thereof will be determined at a hearing to be held pursuant to the order of Special Term. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.